PER CURIAM.
Appellant seeks reversal of the order denying his motion to vacate his conviction and sentence, entered upon his guilty plea, for the offense of escape from lawful confinement.
Our examination of the record and consideration of the briefs submitted by the parties indicate that no reversible error was committed in arriving at the judgment appealed herein. Horton v. Mayo, 153 Fla. 611, 15 So.2d 327 (1943); State v. Hickman, 189 So.2d 254 (Fla.App.2nd, 1966). Accordingly, the judgment is affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.